 In the MatterofSOUTHWESTERNENGINEERINGCo.andINTERNA-TIONALBROTHERHOODOFBOILERMAKERS,IRON,SHIPBUILDERS,WELDERS ANDHELPERS OFAMERICA LOCAL 92,A. F. L.In theMatter ofSOUTHWESTERN ENGINEERINGCo.andINTERNATIONALASSOCIATIONOF MACHINISTS,LOCAL 311 (A. F. L.)Cases Nos. R-1327 and R-1343, respectivelyCERTIFICATION OF REPRESENTATIVESSeptember 19, 1939On August 1, 1939, the National Labor Relations Board, hereincalled the Board, issued a Decision, Order, and Direction of Election 1in the above-entitled proceeding.On August 15, 1939, the Boardissued an Amendment to Direction of Election.2The Direction ofElection, as amended, provided that an election by secret ballotbe conducted within thirty (30) days from the date of the Direc-tion of Election, among all lay-out men, first- and second-class fitters,sledgemen, flange finer, test floormen, chippers, tackers, welders,burners, crane operators, hook tenders, roll-press operators, punch-press operators, and helpers employed by Southwestern EngineeringCompany; Los Angeles, California, in its Los Angeles plant,, as ofthe pay-roll period immediately preceding the Direction of Election,excluding supervisory employees with authority to hire and dis-charge;and further, including employees within the above-described unit who did not work during such pay-roll period becausethey were ill or on vacation, and employees who were then or havesince been temporarily laid off, but excluding those employees whohave since quit or been discharged for cause, to determine whetheror not they desired to be represented by International Brotherhoodof Boilermakers, Iron Ship Builders, Welders and Helpers of Amer-ica,Local 92, affiliated with the American Federation of Labor, forthe purposes of collective bargaining.Pursuant to the Direction of Election, as amended, an election bysecret ballot was conducted on August 30, 1939, under the directionand supervision of the Acting Regional Director for the Twenty-first. Region (Los Angeles, California).On September 1, 1939, the3 14 N. L.R. B. 104.2 14 N. L. R.B. 112.15 N. L. R. B., No. 49.479 480DECISIONS OF NATIONAL LABOR RELATIONS BOARDActing Regional Director, acting pursuant to Article III, Section9,3ofNational Labor Relations Board Rules and Regulations-Series 2, issued an Election Report, a copy of which was duly servedupon Southwestern Eiigineering Company and upon InternationalBrotherhood of Boilermakers, Iron Ship Builders,Welders avidHelpers of America, Local 92.No objections or exceptions to theElection Report have been filed by either of these parties.As to the results of the secret ballot, the Regional Director reportedas follows :Total number eligible to vote_____________________________32Total number of ballots counted___________________________26Total number of. votes for International Brotherhood ofBoilermakers, Iron Ship Builders, Welders and Helpers ofAmerica, Local 92, A. F. of L__________________________21Total number of votes against International Brotherhood ofBoilermakers, Iron Ship Builders, Welders and Helpers ofAmerica, Local 92, A. F. of L__________________________5Total number of blank ballots____________________________0Total number of void ballots____________________________0Total number of challenged ballots________________________1By virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the. National LaborRelations Act, 49 Stat. 449, and pursuant to Article III, Sections3 and 9, of National Labor Relations Board Rules and Regulations-Series 2,IT IS HEREBY CERTIFIED that International Brotherhood of Boiler-makers, Iron Ship Builders, Welders and Helpers of America, Local92, affiliated with the American Federation of Labor, has been desig-nated and selected by a majority of lay-out men, first- and second-class fitters, sledgemen, flange men, test floormen, chippers, tackers,lvelders, burners, crane operators, hook tenders, roll-press operators,punch-press operators, and helpers employed by Southwestern En-gineering Company, Los Angeles, California, in its Los Angelesplant, exclusive of supervisory employees with authority to hireand discharge, as their representative for the purposes of collectivebargaining and that, pursuant to Section 9 (a) of the Act, Inter-national Brotherhood of Boilermakers, Iron Ship Builders, Weldersand Helpers of America, Local 92, affiliated with the AmericanFederation of Labor, is the exclusive representative of all such em-ployees for the purposes of collective bargaining with respect torates of ' pay, wages; hours of employment, and other conditions ofemployment.$Due to a typographical error,Itwas stated in the Election Report that the ElectionReport was issued pursuant to Article III, Section 8, of the Rules and Regulations-Series 2..